     Case 3:20-cv-00683-MMD-WGC Document 7 Filed 01/13/21 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     BRIAN S. ROBINSON,                                 Case No. 3:20-cv-00683-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8
      HOMETOWN HEALTH CARE, et al.,
9
                                  Defendants.
10
11   I.     INTRODUCTION

12          Plaintiff Brian S. Robinson, who is incarcerated in the custody of the Nevada

13   Department of Corrections (“NDOC”), has submitted a civil rights complaint under 42

14   U.S.C. § 1983 and has filed an application to proceed in forma pauperis. (ECF Nos. 1-1,

15   4.) Plaintiff has also filed two identical motions for a preliminary injunction and temporary

16   restraining order (“the Motions”). (ECF Nos. 5, 6.) The Court will deny the Motions.

17   II.    DISCUSSION

18          Injunctive relief, whether temporary or permanent, is an “extraordinary remedy,

19   never awarded as of right.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 24 (2008). “A

20   plaintiff seeking a preliminary injunction must establish that he is likely to succeed on the

21   merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that

22   the balance of equities tips in his favor, and that an injunction is in the public interest.”

23   Am. Trucking Ass’ns, Inc. v. City of L.A., 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting

24   Winter, 555 U.S. at 20). Furthermore, “[a] court's equitable power lies only over the merits

25   of the case or controversy before it. When a plaintiff seeks injunctive relief based on

26   claims not pled in the complaint, the court does not have the authority to issue an

27   injunction.” Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 633 (9th

28   Cir. 2015).


                                                    1
     Case 3:20-cv-00683-MMD-WGC Document 7 Filed 01/13/21 Page 2 of 3


1            In his Motions, Plaintiff alleges that he has had a full gastrectomy (stomach

2    removal), which requires special medications and dietary supplements. (ECF Nos. 5, 6 at

3    3.) Plaintiff further alleges that he is not receiving appropriate treatment, and that he could

4    die as a result. (Id.) Plaintiff also alleges that he is not receiving treatment for ongoing

5    dental problems. (Id. at 4.) But these allegations do not appear in the Complaint.

6             The Complaint deals primarily with Plaintiff being incorrectly diagnosed with stage

7    IV cancer and being placed in hospice care. (ECF No. 1-1 at 6-10.) The Complaint does

8    not include any claims about Plaintiff’s gastrectomy. (Id.) While the Complaint alleges that

9    four of Plaintiff’s teeth were unnecessarily pulled while Plaintiff was in hospice care, it

10   does not include any claims based on his ongoing dental problems. (Id.)
11           Because Plaintiff’s Motions seek relief based on claims not pled in the Complaint,

12   the Court does not have the authority to grant Plaintiff’s Motions. See Pac. Radiation

13   Oncology, 810 F.3d at 633. Accordingly, Plaintiff’s motions for a preliminary injunction

14   and temporary restraining order (ECF Nos. 5, 6) are denied without prejudice.

15           The Court notes that if Plaintiff wishes to pursue claims related to his gastrectomy

16   and his ongoing dental issues, he may file a new complaint in a new case bringing those

17   claims. Plaintiff may then file a motion for injunctive relief in that case. The Court

18   expresses no opinion regarding the merits of Plaintiff’s claims relating to his gastrectomy

19   and his ongoing dental problems or the likelihood of success on any motion for a

20   preliminary injunction in a new case.
21           The Court also notes that Plaintiff’s Complaint in this case (ECF No. 1-1) is in line

22   for screening. The screening process will take several months, and Plaintiff’s Complaint

23   will be screened based on the order in which was received.

24         III. CONCLUSION

25           For the foregoing reasons, it is ordered that Plaintiff’s motions for a preliminary

26   injunction and temporary restraining order (ECF Nos. 5, 6) are denied.

27   ///
28   ///


                                                   2
     Case 3:20-cv-00683-MMD-WGC Document 7 Filed 01/13/21 Page 3 of 3


1           The Clerk of the Court is directed to send Plaintiff the approved form for filing a §

2    1983 complaint, instructions for the same, and a copy of Plaintiff’s motion for a preliminary

3    injunction (ECF No. 5). If Plaintiff wishes to pursue claims related to his gastrectomy and

4    his ongoing dental issues, he may file a new complaint in a new case bringing those

5    claims.

6           It is further ordered that the Court will screen Plaintiff’s Complaint in this case in a

7    separate order. The Complaint will be screened based on the order in which it was

8    received.

9           DATED THIS 13th Day of January 2021.

10
11
                                                MIRANDA M. DU
12                                              CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                   3
